DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/10/2021 has been entered.
 Response to Arguments
Applicant’s arguments with respect to claim(s) 2 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-3 and 5-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The amended claim 2 is rejected under U.S.C. 112(a), because the disclosure as originally filed, does not provide a support for the claimed feature such that second adhesive of a different type than the first adhesive. At best, applicant’s specification at para [0015] of published application, only discloses that first magnet is fixed in the first groove by resin adhesive filled in the first groove, and similarly the second magnet is attached in the second groove with glue. However, the original disclosure does not explicitly discusses or describes that the first adhesive . 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Ling et al. GB 2518986 in view of Smith US 2008/0088791 and Zhou US 2008/0036961.
Regarding claim 2,  Ling discloses sunglasses (Figures 2 and 3: depicts an eyewear), comprising: a glasses underframe (page 9 line 11 and Fig.3: optical frame 30) having a pair of rim portions (30) with an inner rim and outer rim (see reproduced figure below), each inner rim having a first groove formed therein (page 5 lines 14-17, page 6 lines 1-3, page 8 lines 7-10, page 9 lines 11-13 and Fig.3: teaches an optical frames 30 into which magnets 32A have been embedded/inserted, in which it implicitly discloses the existence of a groove or opening in the rim 30 for the magnet 32A to be inserted or embedded), the first groove provided with a first magnet (32A) ; and a sunglasses face frame (31) having a pair of rim portions (31), each rim portion having a second groove (page 8 lines 7-10, page 9 lines 11-13 and Fig.3: optical frames 31 into which magnets 32B have been embedded/inserted implicitly discloses the existence of a groove or opening in the rim 31 for the magnet 32B to be inserted) provided with a second magnet (32B), wherein the sunglasses face frame (see reproduced figure below: item 31) is mountable to the glasses underframe (30) by an attractive force between respective first and second magnets (page 9 lines 11-13: “In Figure 3 is shown an optical frame (30), which includes 
Ling does not specifically discloses a myopic glasses attached/mounted with sunglasses and the first groove provided with a first magnet and filled with a first adhesive comprising resin and ground even with the underframe, and the second magnet filled with a second adhesive of a different type than the first resin adhesive. 
Ling and Smith are with respect mounting lens with another lens using magnetic connection.
Smith teaches: auxiliary eyewear attached with primary eyewear with magnetic attachment, wherein the groove provided with a magnet (para [0157]: “They can be surface mounted or embedded within receded slots in the mating areas of the primary or auxiliary lens assemblies”) and filled with resin adhesive and ground even with the underframe (para [0157]: the micromagnets are embedded within the said slots, the mating surface of the micromagnets can be flush in relation to the surface of the area immediately surrounding the slot.), and the magnets are attached with the slots/grooves using adhesive (para [0157]: “The micromagnets are secured to the primary or auxiliary lens assemblies with adhesives”), furthermore, para [0157]: teaches that the magnets can also be coated with epoxy layer allowing for a smoother finish of the mating area comprising the magnets. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the eyewear of Ling by utilizing the claimed assembly (i.e., using adhesive and ground even with the underframe), as taught by Smith in order to adhere the magnet inside the groove and also to prevent the magnets on one lens assembly from damaging the complementary mating area on another lens assembly. 

Ling, Smith and Zelazowski are related with respect attaching magnet to eye frame.
Zelazoski discloses the use of glue or epoxy resin (which is a known adhesive) for the purpose of attaching magnet into eye frame (see para [0078] and [0092]). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the adhesive by using a resin or a glue as taught by Zelazoski, in order to utilize a stable material wherein the selection is based upon thermal and manufacturing consideration.
Ling, Smith and Zelazoski fails to specifically disclose a myopic glasses attached/mounted with sunglasses.
In the same field of endeavor, Zhou discloses incorporating/attaching a pair of sunglasses into myopic eyeglasses (para [0001]: "A pair of prescribed eyeglasses (hereafter referred as primary eyeglasses) can be converted into sunglasses by mounting a pair of auxiliary UV blocking lenses at the front of the primary eyeglasses.", and claim 2 further described that “wherein said primary eyeglasses are prescribed glasses for the correction of myopia”). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to attach a sunglasses into a myopic glasses as taught by Zhou in order to protect the eyes of the user from strong sunlight under too strong sunlight condition. 


    PNG
    media_image1.png
    736
    764
    media_image1.png
    Greyscale

Regarding claim 3, the combination of Ling, Smith, Zelazoski and Zhou discloses the myopic sunglasses of claim 2, and Ling wherein each first groove is formed in an inner side surface of the inner rim (see the above reproduced figure).
Regarding claim 5, the combination of Ling, Smith, Zelazoski and Zhou teaches the myopic sunglasses of claim 2, and Smith further teaches wherein the myopic glasses underframe is plastic (para [0194]: teaches that the primary frame can be formed from plastic material). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to use plastic material for manufacturing the underframe as taught by Smith in order to reduce the manufacturing cost. 
Regarding claim 6, the combination of Ling, Smith, Zelazoski and Zhou teaches the myopic sunglasses of claim 2, and Zelazoski further teaches wherein the second adhesive . 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US-20060126007, US-20130114039, US-20100309425, US-20080084532, US-20150077695, US-20090096982, US-20020097372: all these references, disclose that the use of adhesive, or glue are common practice for a magnet to be secured in the frame. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EPHREM ZERU MEBRAHTU whose telephone number is (571)272-8386.  The examiner can normally be reached on 10 am -6 pm (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/EPHREM Z MEBRAHTU/            Examiner, Art Unit 2872